     Case 2:17-cv-09057-PSG-JC Document 29 Filed 10/23/18 Page 1 of 1 Page ID #:162

                                                                            E-FILED 10/23/18
 1                                                                          JS-6
 2
 3
 4
 5                                 UNITED STATES DISTRICT COURT
 6                              CENTRAL DISTRICT OF CALIFORNIA
 7
 8
      YAZHEN ZHU,                                     )       Case No.: 2:17-CV-09057-PSG-JCx
 9                                                    )
                                                      )
10                           Plaintiff,                       Assigned:    Hon. Philip S. Gutierrez
                                                      )
             vs.                                      )       Courtroom    6A – 6th Floor
11
                                                      )
12 ULTHERA, INC., MERZ NORTH                          )       [PROPOSED] ORDER TO
   AMERICA INC., and DOES 1 – 10,                     )       DISMISS ACTION WITH
13                                                    )       PREJUDICE
   inclusive,
14                                                    )
                                                      )       Complaint Filed:    November 13, 2017
15                   Defendants.                      )       Trial Date:         February 12, 2019
                                                      )
16
17
18           FOR GOOD CAUSE APPEARING, THE FOLLOWING IS HEREBY ORDERED:
19
             1.     The entire action is hereby dismissed with prejudice against all defendants, together
20
      with all claims and/or causes of action arising therefrom; and
21
22           2.     The parties will each bear their respective costs and attorneys’ fees as incurred

23 against one another in connection with this action.
24           IT IS SO ORDERED.
25
26                10/23/18
      Dated: _________________                                   ____________________________
27                                                               HONORABLE PHILIP S. GUTIERREZ
28
                                                                 U.S. DISTRICT JUDGE

                                                          1

                                                                                         [PROPOSED] ORDER
                                                                                       Case No.: 2:17-CV-09057
